DETAILED ACTION
The following is a Non-Final Office Action in response to the Request for Continued Examination filed on 19 April 2022.  Claims 1, 2, 6-9, 13-16 and 19 have been amended.  Claim 20 has been newly added.  Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 April 2022 has been entered.
 
Response to Arguments
Applicant's arguments, see Remarks, pgs. 7-14, filed 19 April 2022, with respect to rejected claims 1-19 under 35 U.S.C. 101 have been fully considered but they are not persuasive. 

With respect to the Applicant’s argument, “The outstanding Office Action asserts that the claims are directed to an abstract idea because the claims are directed to ‘Mental Processes.’ However, the claims are not directed to ‘certain methods of organizing human activity.’”  (see Remarks, pg. 8, paragraph 4)  The Examiner respectfully disagrees.

The 35 U.S.C. 101 rejections of claims 1, 7, 8 and 14 as set forth in the Final Office Action mailed on 19 January 2022, recites the limitation of “compare the data of two of the test protocols and identify difference” falls within the “Metal Processes” grouping of abstract ideas.  The abstract grouping of “Certain Methods of Organizing Human Activity” was not used in the rejection of claims 1, 7, 8 and 14; hence, the Applicant’s argument is found unpersuasive. 

In regards to the Applicant’s argument, “the detailed features related to the control circuitry cannot be reasonably asserted as being a mental process as the claimed features are not practicably performed by a human mind.” (see Remarks, pg. 9, paragraph 2)  The Examiner respectfully disagrees.  

The claims do not recite data that is so complex that it couldn’t be compared using the human mind with or without a physical aid.  Thus, the Examiner maintains comparing two pieces of data (i.e. test protocols/results) and identifying differences between the data is an assessment of a difference between two pieces of information to recognize differences in the information, which as claimed can be performed in the mind with or without a physical aid (see MPEP 2106.04(a)(2)(III)(B)); hence, the Applicant’s argument is found unpersuasive.  

With respect to the Applicant’s argument, 
Specifically, when considered as a whole it is clear that the claim features such as generating and storing, in an internal memory, a plurality of test results at different times, the generation performed using intelligent field device technology applying internal test routines and test algorithms, cannot be performed in the human mind.  (see Remarks, pg. 9, paragraph 3)

The Examiner respectfully disagrees.


The Applicant appears to argue the claim limitation of “generating and storing” is not part of the Mental Process grouping of an abstract idea.  The Examiner emphasizes the limitation is an additional element which was addressed in Step 2A, Prong Two and Step 2B of the 101 eligibility analysis in the Final Office Action mailed on 19 January 2022.  As set forth in the Final Office Action, the limitation was indicated as being “recited at a high level of generally and recited so generically it represents no more than an insignificant extra-solution activity of gathering data (see MPEP 2106.05(g)).” in Step 2A, Prong Two (e.g. with respect to claim 1, see pg. 9, paragraph 3); and as “well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), ‘storing and retrieving information in memory’.” in Step 2B (e.g. with respect to claim 1, see pg. 11, paragraph 2).  In summary, the Examiner recognizes the Applicant failed to both properly analyze the claim limitation in the 101 eligibility analysis as set forth in the MPEP 2106.04 and 2106.05 and address the 101 Rejection set forth in the Final Office; hence, the argument is found unpersuasive.  

	In addition, the Examiner notes the limitation of “the generation performed using intelligent field device technology applying internal test routines and test algorithms” was newly presented in the Request for Continued Examination received on 19 April 2022 by the Office, and has been addressed as set forth in the Office Action below.

In regards to the Applicant’s argument, “Moreover, the Action has failed to appreciate that the claim is directed to a field device for process automation, this is a hardware device that is not abstract.”  (see Remarks, pg. 9, paragraph 3)  The Examiner respectfully disagrees.  

The Applicant has failed to properly address the claim limitation as set forth in the 101 eligibility analysis of the Final Office.  “The field device”, in the 35 U.S.C. 101 rejection for claims 1, 7, 8 and 14 of the Final Office Action, was indicated as being generally recited at a high level of generality and merely limits the abstract idea to a field of use; wherein the Courts have found “a claim directed to a judicial exception cannot be made eligible ‘simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.’ Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.” (MPEP 2106.05(h)).” in Step 2A, Prong Two of the 101 eligibility analysis; and in Step 2B of the 101 eligibility analysis the field device “merely limits the abstract idea to a field of use.  Wherein, limiting the invention to a field of use cannot provide an inventive concept.  Thus, the claim is not patent eligible.  (MPEP 2106.05(h)).”  Hence, the applicant’s argument is unpersuasive since it neither addresses why the “field device” integrates the abstract idea into a practical application nor how the additional element amounts to an inventive concept.  

With respect to the Applicant argument, “Specifically, with regard to element (2), the claims clearly integrate the features the Action considered to be abstract into a practical application.”  (see Remarks, pg. 10, paragraph 3)  The Argument has not been addressed since it is unclear to what limitation the argument is directed to per the recitation of “(2)”. 

In regards to the Applicant’s argument, 
When considering the claim as a whole it is not reasonable to assert that claims do not include a practical application. For instance, the independent claims are clearly directed to a field device for process automation, which is a clear hardware element having very specific utility. This is an unquestionable practical application.  (see Remarks, pg. 11, paragraph 2)

The Examiner respectfully disagrees.


	MPEP 2106.04(d)(I) recites: 
I.  RELEVANT CONSIDERATIONS FOR EVALUATING WHETHER ADDITIONAL ELEMENTS INTEGRATE A JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION
The Supreme Court and Federal Circuit have identified a number of considerations as relevant to the evaluation of whether the claimed additional elements demonstrate that a claim is directed to patent-eligible subject matter. The list of considerations here is not intended to be exclusive or limiting. Additional elements can often be analyzed based on more than one type of consideration and the type of consideration is of no import to the eligibility analysis. Additional discussion of these considerations, and how they were applied in particular judicial decisions, is provided in MPEP § 2106.05(a) through (c) and MPEP § 2106.05(e) through (h).

Limitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include:

• An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a);
• Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2);
• Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b);
• Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); and
• Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e).

The courts have also identified limitations that did not integrate a judicial exception into a practical application:
• Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f);
• Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g); and
• Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).
	
  
 	In summary, the mere recitation of linking an abstract idea to use of a field of invention/particular technological environment does not integrate the judicial exception into a practical application.  Hence, the Examiner maintains the limitation of “a field device for process automation” generally links the use of the judicial exception to a particular field of use which the courts have identified as not integrating the judicial exception into a practical application. (see MPEP 2106.04(d)(I) and 2106.05(h)).

With respect to the Applicant’s argument, 
The Action asserts that the recitation of a field device merely limits the field of use but this is simply not the case. The claim is not directed to a generic computer to be used in the field of measurement but is instead directed to the specific hardware element of a field device.  (see Remarks, pg. 11, paragraph 3) 

The Examiner respectfully disagrees.

	
The Examiner recognizes claims 1, 7, 8 and 14 recites “control circuitry in an electrical circuit with one or more processors”; and 

	U.S. Patent Publication No. 2021/0124343 A1 (instant application):
The term control unit should be interpreted broadly. This may be a coherent unit. However, the individual components of the control unit may also be arranged in a distributed way. For example, the control unit (circuitry) is designed in the form of a control circuit, an electrical circuit with one or more  or in the form of another control unit.  (pg. 2, par. [0017]).

	Neither the claims nor the specification recite more than a generic processor(s) performing the claimed functionality a field device, which include obtaining test protocols/results, in claims 1, 8, and 14 and performing the claimed functionality of a measuring device, which include generating test protocols, in claim 7.  Hence, the Applicant’s argument is found unpersuasive.  

In regards to the Applicant’s argument, “In response, Applicant respectfully traverses this assertion and submits that the claimed invention is the improvement that was not possible in the past.”  (see Remarks, pg. 11, paragraph 9)  The Examiner respectfully disagrees. 

The Applicant has not provided any evidence as to how the claim limitations relate to the improvement of in computer-related technology as in the McRO case (see MPEP 2160.04(d)(1)); hence, the argument is unpersuasive.  

With respect to the Applicant’s arguments,  
In the present case, the Action has not provided sufficient reasoned rationale that the claim features taken in an ordered combination add nothing that was not already present when looking at the element taken individually.

Furthermore, based on the instructions found in the Berkheimer memo issued April 19, 2018, it is not possible for the Action to merely assert that the claims are directed to well- understood, routine and convention functions of the computer, without providing sufficient factual evidence.  (see Remarks, pg. 13, paragraph 1-2)

The Examiner respectfully disagrees.  


	The Examiner maintains evidence was provided for each additional limitation, and thus combination of limitations, in Step 2B of the 101 eligibility analysis in the Final Office Action mailed on 19 January 2022.  For example, claim 1 under 35 U.S.C. 101 of the Final Office Action (pg. 10, paragraph 4 - pg. 11, paragraph 4) was rejected as set forth below:

At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the addition of the elements of “control circuitry, in a form of an electrical circuity with one or more processors” and “internal memory”, amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See MPEP 2106.05(d)(II), “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”

The additional element of a field device merely limits the abstract idea to a field of use.  Wherein, limiting the invention to a field of use cannot provide an inventive concept.  Thus, the claim is not patent eligible.  (MPEP 2106.05(h)).

	The limitations of “generate and store … a plurality of test protocols at different times”, “identify each test protocol with a time stamp, wherein each test protocol includes at least one of raw measurements data, process variables and/or diagnostic data corresponding to a function of the field device”, and “generate a signal containing information about the identified difference”, as discussed above, represent insignificant extra-solution activities of data gathering.  Further, the limitations are well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.

	With respect to the limitation of “… output said signal”, the courts have found limitations directed to data transmission, recited at a high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “receiving or transmitting data over a network”.

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.

	As evident above, the Examiner provided clear evidence to show the individual and combination of additional elements are directed to well-understood, routine, and conventional functionalities; thus, the Applicant’s argument is found unpersuasive.  

In regards to the Applicant’s argument, 
At least on this basis, it is respectfully submitted that the pending claim features do not represent a well-understood, routine, and conventional technique. As discussed with regard to Enfish, the claims represent an improvement that is more than a computer implementation of “fundamental practices long prevalent in their fields” and therefore are not subject to Alice’s holdings that such clams are still considered abstract.  (see Remarks, pg. 13, paragraph 5)

The Examiner respectfully disagrees.


The Applicant has recited any rationale as to how the claimed invention is directed to an improvement over conventional computer functionality as in Enfish; hence, the Applicant’s argument is found unpersuasive.

With respect to the Applicant’s argument, 
The Action appears to assert that pointing to a "generic computer" is sufficient evidence under Berkheimer, Applicant respectfully traverses this assertion and submits that13 more evidence that the claimed features considered as a whole are conventional is needed than simply asserting that the claims include a generic computer. The fact that a generic computer can be used is not evidence that the claims are well-understood, routine and conventional.  (see Remarks, pg. 13, paragraph 7 - pg. 14, paragraph 1)

The Examiner respectfully disagrees. 


	The Examiner maintains each additional limitation was addressed in the 101 rejections as set forth in the Final Office Action. For example, claim 1 under 35 U.S.C. 101 of the Final Office Action (pg. 10, paragraph 4 - pg. 11, paragraph 4) was rejected as set forth below:
At step 1, claim 1 recites a field device comprising of concrete devices (i.e. control circuitry and a memory), therefore is a machine, which is a statutory category of invention.

At step 2A, prong one, the claim recites “compare the data of two of the test protocols and identify differences”.

The limitation of “compare the data of two of the test protocols and identify differences”, as drafted, is a process, under its broadest reasonable interpretation, covers performing the limitation in the mind.  Wherein, nothing in the claims precludes the step from being practically performed in the mind.  For example, “compare” in the context of the claim encompasses an assessment of a difference between two pieces of data.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 

At step 2A, prong two, the judicial exception is not integrated into a practical application.  In particular, the claim recites “control circuitry, in a form of an electrical circuity with one or more processors”, “generate and store, in an internal memory, a plurality of test protocols at different times”, “identify each test protocol with a time stamp, wherein each test protocol includes at least one of raw measurements data, process variables and/or diagnostic data corresponding to a function of the field device”, and “generate a signal containing information about the identified differences, and further configured to output said signal”.

The “control circuitry, in a form of an electrical circuity with one or more processors” and “internal memory” are recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer component (see MPEP 2106.05(f)).  

The field device is generally recited at a high level of generality and merely limits the abstract idea to a field of use. The Courts have found “a claim directed to a judicial exception cannot be made eligible ‘simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.’ Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.” (MPEP 2106.05(h)).

The limitations of “generate, and store …., a plurality of test protocols at different times” and “identify each test protocol with a time stamp, wherein each test protocol includes at least one of raw measurements data, process variables and/or diagnostic data corresponding to a function of the field device” represent mere data gathering that is necessary for use of the recited judicial exception, as the generated test protocols are used in the abstract process of comparing data mentally.  The generating the test protocols is recited at a high level of generally and recited so generically it represents no more than an insignificant extra-solution activity of gathering data (see MPEP 2106.05(g)).  

The limitation of “generate a signal containing information about the identified difference …” further represents mere data gathering of information obtain from performing the abstract process of comparing data mentally.  The generating the signal is recited at a high level of generally and recited so generically it represents no more than an insignificant extra-solution activity of gathering data (see MPEP 2106.05(g)).  

The limitation of “… output said signal” represents an extra-solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)). 

Accordingly, these additional elements neither individually nor in combination integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.  
At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the addition of the elements of “control circuitry, in a form of an electrical circuity with one or more processors” and “internal memory”, amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See MPEP 2106.05(d)(II), “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”

The additional element of a field device merely limits the abstract idea to a field of use.  Wherein, limiting the invention to a field of use cannot provide an inventive concept.  Thus, the claim is not patent eligible.  (MPEP 2106.05(h)).

	The limitations of “generate and store … a plurality of test protocols at different times”, “identify each test protocol with a time stamp, wherein each test protocol includes at least one of raw measurements data, process variables and/or diagnostic data corresponding to a function of the field device”, and “generate a signal containing information about the identified difference”, as discussed above, represent insignificant extra-solution activities of data gathering.  Further, the limitations are well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.

	With respect to the limitation of “… output said signal”, the courts have found limitations directed to data transmission, recited at a high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “receiving or transmitting data over a network”.

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.

	In summary, each claim limitation was addressed in the rejections of claim 1-19 as set forth in the Final Office and the Applicant has failed to address the rejections of claim 1-19 in their entirety; hence, the Applicant’s argument is unpersuasive. 

Applicant's arguments, see Remarks, pgs. 14-15, filed 19 April 2022, with respect to rejected claims 1-19 under 35 U.S.C. 103 have been fully considered but they are not persuasive. 

In regards to the Applicant’s arguments, Specifically, the Action asserts that Kramer teaches generating trend lines but never discloses the claimed comparing and the further output of the signal regarding the identified differences.”  (see Remarks, pg. 14, paragraph 6 – pg. 15, paragraph 1)  The Examiner respectfully disagrees.

U.S. Patent Publication No. 2020/03000899 (Kramer) discloses: 
The current detection devices 9 are connected in the present exemplary embodiment with a computing unit 14, which compares the measured currents with reference values stored in a memory 15, which is likewise connected to the computing unit 14, and with currents measured in previously performed measurements. By comparing the measured currents with reference values, in the event that the measured current is below the reference value it can be determined whether the protective conductor 11 or grounding conductor 13 is not, or not properly, connected, and based thereon a warning message can be displayed on a display unit 2 connected with the monitoring device 3. By comparing the measured currents with the values measured from previous measurements, a trend can be calculated across several measurements, so that, for example, corrosion of connections and a resulting contact resistance can be detected.  (see pg. 4, par. [0050])

The prior art of Kramer recites “compares the measured current with reference values”; hence, prior art of Kramer teaches the functionality of comparing.  

	The Examiner notes the prior art of Kramer was not relied upon for the teaching of “output the signal”; hence, the argument is not persuasive. 

With respect to the Applicant’s arguments, “At best Ott discloses outputting data but never discloses that the claimed differences are output. Moreover, there is no suggestion that the Ott would output data such as the trend lines of Kramer.”  (see Remarks pg. 15, paragraph 1)  The Examiner respectfully disagrees.

In regards to Applicant's argument that U.S. Patent Publication No. 2004/0199351 (Ott) does not teach, “differences are output” (paraphrased claim limitation), the Examiner recognizes the Applicant has not accounted for the combination of Kramer and Ott under 35 U.S.C 103 for this limitation as set forth in the Final Office Action, mailed on 19 January 2022.  
Claim 1, for example, was rejected under 35 U.S.C. 103 as set forth below in the Final Office Action:  
As per claim 1, Kramer substantially teaches the Applicant’s claimed invention.  Kramer teaches the limitations of a field device for process automation in an industrial environment, comprising: 
control circuitry (pg. 5, par. [0050] and Fig. 1, element 14; i.e. a computing unit), the control circuitry configured to 
generate and store, in an internal memory (Fig. 1, element 15; i.e. a memory), a plurality of test protocols at different times (pgs. 3-4, par. [0049] and [0050]; i.e. recent and previous current measurements of a plurality of tests stored the memory), 
wherein each test protocol includes at least one raw measurement data (pg. 4, par. [0050]; i.e. current measurements), 
wherein the control circuitry (Fig. 1, element 14) is further configured to compare the data of two of the test protocols and identify differences (pg. 4, par. [0050]; i.e. identifying a trend by comparing a recently measured current with previously stored current measurements).

Not explicitly taught are a control circuitry, in a form of an electrical circuit with one or more processors configured to 
identify each test protocol with a time stamp, 
wherein the control circuitry is further configured to generate a signal containing information about the identified differences, and further configured to output said signal. 

However Ott, in an analogous art of self-testing devices (pg.  1, par. [0001] and pg. 3, par. [0021]), teaches the missing limitations of a control circuitry, in a form of an electrical circuit with one or more processors (pg. 3, par. [0021]; i.e. “the self-testing routines are adapted to be executed on a processor within the field devices …”),
wherein the control circuitry is further configured to generate a signal containing information of results (pg. 3, par. [0023] and 5, par. [0032]; i.e. i.e. generating messages comprising of results that are transferred to other elements within the process control/safety system), and further configured to output said signal (pg. 3, par. [0023; i.e. “automatically communicate the results of the tests to other elements within the process control/safety system …”) for the purpose of performing self-testing in a field device (pg. 3, par. [0021]) and perform some functionality within the process control/safety system (pg. 3, par. [0023]). 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kramer to include addition of the limitations of a control circuitry, in a form of an electrical circuit with one or more processors, wherein the control circuitry is further configured to generate a signal containing information of results, and further configured to output said signal for timely monitoring or assessing an operational status of devices used to shut a process down when an unsafe condition arises (Ott: pgs. 1-2, par. [0008]).

	The combination of Kramer in view of Ott does not expressly teach identify each test protocol with a time stamp.

	However Law, in an analogous art of testing in a control system (pg. 1, par. [0001]), teaches the missing limitation of identify each test protocol with a time stamp (pg. 5, par. [0040]; i.e. “Each test may include data fields corresponding to a test complement time (e.g. a date, month, year hours, minutes, and/or seconds) …”) for the purpose of organizing individual tests (pg. 5, par. [0040]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kramer in view of Ott to include addition of the limitation of identify each test protocol with a time stamp to provide increased productivity per the verification of process control routines (Law: pgs. 1, par. [0004] and pg. 5, par. [0040]).

	Further, the prior art of Ott teaches: 
A process control or safety system within a process plant uses one or more testing blocks to effect the timely and safe operation of on-line self-testing routines within field devices, such as valves, used in the process control or safety system. These blocks, which are easy to implement and to place in the process control or safety system may enable the periodic or on-demand testing of field devices to be integrated into the normal and on-going operation of the process control or safety system without causing scheduling or connection problems and without the need to rely on maintenance or other personnel, thereby providing better monitoring of the operational status of the field devices used within the process control and safety systems. These blocks may also monitor the status of the field device to detect problems with the field device. This testing and monitoring functionality is especially important in safety systems, in which it is desirable to timely monitor or assess the operational status of the devices used to shut the process down when an unsafe condition arises, so as to assure that initiation of a shut down by the safety system actually results in a shut down of that system.  (pgs. 1-2, par. [0008]) 

Thus, sufficient motivation was provided in Final Office Action for the modification of prior art of Kramer with Ott.  

Claims 1-19 stand rejected under 35 U.S.C. 101, claim 20 stands rejected under 35 U.S.C. 112(a) and claims 1, 7, 8 and 14 stand rejected under 35 U.S.C. 103 as set forth below.

Claim Interpretation
Claim 20 recites “automatically implementing preventive maintenance information based on the differences in the data” in lines 1-2.  The limitation has been interpreted as automatically implementing preventive maintenance.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 20 recites:
	“… automatically implementing preventative maintenance information based on the differences in the data.” (lines 1-2)

U.S. Patent Publication No. 2021/0124343 A1 discloses:
In addition, preventive maintenance information/maintenance protocols resulting from changes in the data may be generated automatically. The parameter sets or particularly the determined delta values may be offered or visualized to the user/user in different ways, e.g. conventionally via wired local displays or also via radio directly to wirelessly communicating adjustment/diagnosis devices (e.g. smartphone/tablet/notebook PC) with corresponding adjustment/diagnosis programs (e.g. VEGA Tools APP), which can be found within range of the radio environment (e.g. via Bluetooth standard).  (pg. 3, par. [0041]) 

f. When using wireless transmission technologies, the display (mobile operating device) is not fixed at one point, but can be used in the radio radius around the field device or the radio repeater. The user/operator can, for example, do other things besides viewing data and, if necessary, take immediate action with regard to preventive maintenance measures.  (pg. 4, par. [0070])


	The Specification supports taking immediate action to perform maintenance by a user which is not automatically given the broadest reasonable interpretation of the term automatically (i.e. a process working by itself with no direct user control).   Hence, the only support for the limitation of “… automatically implementing preventative maintenance information based on the differences in the data.” is found in claim 20; i.e. the Specification filed on does not support automatically implement preventative maintenance information.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more.

At step 1, claim 1 recites a field device comprising of concrete devices (i.e. control circuitry and a memory), therefore is a machine, which is a statutory category of invention.

At step 2A, prong one, the claim recites “compare the data of two of the test results and identify differences”.

The limitations of “compare the data of two of the test results and identify differences”, as drafted, is a process, under its broadest reasonable interpretation, covers performing the limitation in the mind.  Wherein, nothing in the claims precludes the step from being practically performed in the mind.  For example, “compare” and “identify” in the context of the claim encompasses an assessment of a difference between two pieces of data and recognizing differences in the data.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 

At step 2A, prong two, the judicial exception is not integrated into a practical application.  In particular, the claim recites “control circuitry, in a form of an electrical circuity with one or more processors”, “generate and store, in an internal memory, a plurality of test results at different times, the generation performed using intelligent filed device technology applying internal test routines and test algorithms”, “identify each test result with a time stamp, wherein each test result includes at least one of raw measurements data, process variables and/or diagnostic data corresponding to a function of the field device”, and “generate a signal containing information about the identified differences, and further configured to output said signal”.

The “control circuitry, in a form of an electrical circuity with one or more processors configured to … us(e) intelligent field device technology applying internal test routines and test algorithms” and “internal memory” are recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer component (see MPEP 2106.05(f)).  

The field device is generally recited at a high level of generality and merely limits the abstract idea to a field of use. The Courts have found “a claim directed to a judicial exception cannot be made eligible ‘simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.’ Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.” (MPEP 2106.05(h)).

The limitations of “generate, and store …., a plurality of test results at different times” and “identify each test result with a time stamp, wherein each test result includes at least one of raw measurements data, process variables and/or diagnostic data corresponding to a function of the field device” represent mere data gathering that is necessary for use of the recited judicial exception, as the generated test results are used in the abstract process of comparing data mentally.  The generating the test results is recited at a high level of generally and recited so generically it represents no more than an insignificant extra-solution activity of gathering data (see MPEP 2106.05(g)).  

The limitation of “generate a signal containing information about the identified difference …” further represents mere data gathering of information obtain from performing the abstract process of comparing data mentally.  The generating the signal is recited at a high level of generally and recited so generically it represents no more than an insignificant extra-solution activity of gathering data (see MPEP 2106.05(g)).  

The limitation of “… output said signal” represents an extra-solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)). 

Accordingly, these additional elements neither individually nor in combination integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.  

	At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the addition of the elements of “control circuitry, in a form of an electrical circuity with one or more processors… us(e) intelligent field device technology applying internal test routines and test algorithms” and “internal memory”, amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See MPEP 2106.05(d)(II), “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”

The additional element of a field device merely limits the abstract idea to a field of use.  Wherein, limiting the invention to a field of use cannot provide an inventive concept.  Thus, the claim is not patent eligible.  (MPEP 2106.05(h)).

	The limitations of “generate and store … a plurality of test results at different times”, “identify each test result with a time stamp, wherein each test result includes at least one of raw measurements data, process variables and/or diagnostic data corresponding to a function of the field device”, and “generate a signal containing information about the identified difference”, as discussed above, represent insignificant extra-solution activities of data gathering.  Further, the limitations are well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.

	With respect to the limitation of “… output said signal”, the courts have found limitations directed to data transmission, recited at a high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “receiving or transmitting data over a network”.
Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.

The limitations of claims 2-6 merely add further details to identifying each test result (claims 2 and 3) and the signal (claims 4-6), wherein the courts have found limitations directed to obtaining data to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.  

Claim 8 represents an equivalent method claim to claim 1 and is rejected under the same rationale as claim 1.  

Claims 9 and 10 represent equivalent method claims to claims 2 and 3, respectively, and are rejected under the same rationale as claims 2 and 3.

Claims 11-13 represent equivalent method claims to claims 4-6, respectively, and are rejected under the same rational as claims 4-6.

Claims 14 represents an equivalent non-transitory computer readable medium claim to claim 1 and is rejected under the same rationale as claim 1.  Examiner’s Note:  The claimed limitation of “test log” in claim 14 has been interpreted as a synonym for “test result” of claim 1.

Claims 15 and 16 represent equivalent non-transitory computer readable medium claims to claims 2 and 3, respectively, and are rejected under the same rationale as claims 2 and 3.

Claims 17-18 represent equivalent non-transitory computer readable medium claims to claims 4-6, respectively, and are rejected under the same rational as claims 4-6.

At step 1, claim 7 recites a device comprising of a concrete device (i.e. control circuitry of a measuring device), therefore is a machine, which is a statutory category of invention.

At step 2A, prong one, the claim recites “compare the data of two of the test results and identify differences”.

The limitation of “compare the data of two of the test results and identify differences”, as drafted, is a process, under its broadest reasonable interpretation, covers performing the limitation in the mind.  Wherein, nothing in the claims precludes the step from being practically performed in the mind.  For example, “compare” in the context of the claim encompasses an assessment of a difference between two pieces of data and recognizing differences in the data.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
At step 2A, prong two, the judicial exception is not integrated into a practical application.  In particular, the claim recites “control circuitry, of a measuring device, configured to … appl(y) internal test routines and test algorithms”, “generate a plurality of test results at different times”, “mark each test result with a time stamp, wherein each test result includes data corresponding to a function of the field device”, and “generate a signal containing information about the identified differences and further configured to output said signal”.

The “control circuitry, of a measuring device, configured to … appl(y) internal test routines and test algorithms” and “the control circuitry is in a form of an electrical circuit with one or more processors” are recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer component (see MPEP 2106.05(f)).  

The measuring device is generally recited at a high level of generality and merely limits the abstract idea to a field of use.  The Courts have found “a claim directed to a judicial exception cannot be made eligible ‘simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.’ Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.” (MPEP 2106.05(h)).

The limitations of “generate a plurality of test results at different times” and “mark each test result with a time stamp, wherein each test result includes data corresponding to a function of the field device” represent mere data gathering that is necessary for use of the recited judicial exception, as the generated test results are used in the abstract process of comparing data mentally.  The generating of the test results is recited at a high level of generally and recited so generically it represents no more than an insignificant extra-solution activity of gathering data (see MPEP 2106.05(g)).  

The limitation of “generate a signal containing information about the identified difference …” further represents mere data gathering of information obtain from performing the abstract process of comparing data mentally.  The generating of the signal is recited at a high level of generally and recited so generically it represents no more than an insignificant extra-solution activity of gathering data (see MPEP 2106.05(g)).  

The limitation of “… output said signal” represents an extra-solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g). 

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.  

	At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the addition of the elements of “control circuitry, of a measuring device, configured to … appl(y) internal test routines and test algorithms” and “the control circuitry is in a form of an electrical circuit with one or more processors”, amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See MPEP 2106.05(d)(II), “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”

	The limitations of “generate a plurality of test results at different times”, “mark each test result with a time stamp, wherein each test result includes data corresponding to a function of the field device”, and “generate a signal containing information about the identified difference”, as discussed above, represent insignificant extra-solution activities of data gathering.  Further the limitations are well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.

	The limitation of “generate a signal containing information about the identified difference …”, as discussed above, represents an insignificant extra-solution activities of data gathering.  In addition, the limitations are well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.

	With respect to the limitation of “output said signal”, the courts have found limitations directed to data transmission, recited at a high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), receiving or transmitting data over a network.

  	Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract 
idea.  The claim is not patent eligible. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2020/0300899 A1 (hereinafter Kramer) in view of U.S. Patent Publication No. 2004/0199351 A1 (hereinafter Ott) in further view of U.S. Patent Publication No. 2011/0054643 A1 (hereinafter Law).

As per claim 1, Kramer substantially teaches the Applicant’s claimed invention.  Kramer teaches the limitations of a field device for process automation in an industrial environment, comprising: 
control circuitry (pg. 5, par. [0050] and Fig. 1, element 14; i.e. a computing unit), the control circuitry configured to 
generate and store, in an internal memory (Fig. 1, element 15; i.e. a memory), a plurality of test results at different times (pgs. 3-4, par. [0049] and [0050]; i.e. recent and previous current measurements of a plurality of tests stored the memory), 
wherein each test result includes at least one raw measurement data (pg. 4, par. [0050]; i.e. current measurements), 
wherein the control circuitry (Fig. 1, element 14) is further configured to compare the data of two of the test results and identify differences (pg. 4, par. [0050]; i.e. identifying a trend by comparing a recently measured current with previously stored current measurements).

Not explicitly taught are a control circuitry, in a form of an electrical circuit with one or more processors configured to 
perform the generation using intelligent field device technology applying internal test routines and test algorithms,
identify each test result with a time stamp, 
wherein the control circuitry is further configured to generate a signal containing information about the identified differences, and further configured to output said signal. 

However Ott, in an analogous art of self-testing devices (pg.  1, par. [0001] and pg. 3, par. [0021]), teaches the missing limitations of a control circuitry, in a form of an electrical circuit with one or more processors (pg. 3, par. [0021]; i.e. “the self-testing routines are adapted to be executed on a processor within the field devices …”), 
perform generation using intelligent field device technology applying internal test routines (pg. 3, par. [0021] and Fig. 1, element 88; i.e. “… on-line, device self-testing routines 88 …”), and 
wherein the control circuitry is further configured to generate a signal containing information of results (pg. 3, par. [0023] and 5, par. [0032]; i.e. i.e. generating messages comprising of results that are transferred to other elements within the process control/safety system), and further configured to output said signal (pg. 3, par. [0023; i.e. “automatically communicate the results of the tests to other elements within the process control/safety system …”) for the purpose of performing self-testing in a field device (pg. 3, par. [0021]) and perform some functionality within the process control/safety system (pg. 3, par. [0023]). 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kramer to include addition of the limitations of a control circuitry, in a form of an electrical circuit with one or more processors; perform generation using intelligent field device technology applying internal test routines; and wherein the control circuitry is further configured to generate a signal containing information of results, and further configured to output said signal for timely monitoring or assessing an operational status of devices used to shut a process down when an unsafe condition arises (Ott: pgs. 1-2, par. [0008]).

The combination of Kramer in view of Ott does not expressly teach perform generation using intelligent field device technology applying internal test algorithms and 
identify each test result with a time stamp.

	However Law, in an analogous art of testing in a control system (pg. 1, par. [0001]), teaches the missing limitations of perform generation by applying test routines and test algorithms (pg. 6, par. [0050]-[0052]; i.e. a test application comprising of routines and algorithms using in testing) and 
identify each test result with a time stamp (pg. 5, par. [0040]; i.e. “Each test may include data fields corresponding to a test complement time (e.g. a date, month, year hours, minutes, and/or seconds) …”) for the purpose of organizing individual tests (pg. 5, par. [0040]) and performing test (pg. 6, par. [0062]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kramer in view of Ott to include addition of the limitations of perform generation by applying test routines and test algorithms; and identify each test result with a time stamp to provide increased productivity per the verification of process control routines (Law: pgs. 1, par. [0004] and pg. 5, par. [0040]).
	
	The combination of Kramer in view of Ott in further view of Law does not expressly teach using intelligent field device technology applying internal test algorithms.  However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for an intelligent field device technology applying internal test algorithms to reside on a field device, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  
 
As per claim 7, Kramer substantially teaches the Applicant’s claimed invention.  Kramer teaches the limitations of a device comprising: 
control circuitry (Fig. 1, element 14 of Fig. 1, element 1; i.e. a computing unit of a field device that is a radar fill level measuring device), of a measuring device (pg. 3, par. [0048], pg. 4, par. [0050] and Fig. 1, element 1; i.e. the field device this is the radar fill level measuring device), configured to 
generate a plurality of test results at different times (pgs. 3-4, par. [0049] and [0050]; i.e. recent and previous measurement of current obtained during a plurality of tests), 
wherein each test result includes data corresponding to the function of the measuring device (pg. 4, par. [0050]; i.e. current measurements), and
wherein the control circuitry (Fig. 1, element 14) is further configured to compare the data of two of the test results and identify differences (pg. 4, par. [0050]; i.e. identifying a trend by comparing a recently measured current with previously stored current measurements), and 

Not explicitly taught are generate a plurality of test results by applying internal test routines and test algorithms,
mark each test result with a time stamp, 
wherein the control circuitry is further configured to generate a signal containing information about the identified differences, and further configured to output said signal, and 
the control circuitry is in a form of an electrical circuit with one or more processors.

However Ott, in an analogous art of self-testing devices (pg.  1, par. [0001] and pg. 3, par. [0021]), teaches the missing limitations of generate a plurality of test results by applying internal test routines (pg. 3, par. [0021] and Fig. 1, element 88; i.e. “… on-line, device self-testing routines 88 …”),
wherein a control circuitry (pg. 3, par. [0021]; i.e. a processor) is further configured to generate a signal containing information of results (pg. 3, par. [0023] and 5, par. [0032]; i.e. generating messages comprising of results that are transferred to other elements within a process control/safety system), and further configured to output said signal (pg. 3, par. [0023; i.e. “automatically communicate the results of the tests to other elements within the process control/safety system …”), and 
the control circuitry is in a form of an electrical circuit with one or more processors (pg. 3, par. [0021]; i.e. “the self-testing routines are adapted to be executed on a processor within the field devices …”) for the purpose of performing self-testing in a field device (pg. 3, par. [0021]) and perform some functionality within the process control/safety system (pg. 3, par. [0023]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kramer to include addition of the limitations of generate a plurality of test results by applying internal test routines, wherein a control circuitry is further configured to generate a signal containing information of results, and further configured to output said signal, and the control circuitry is in a form of an electrical circuit with one or more processors for timely monitoring or assessing an operational status of devices used to shut a process down when an unsafe condition arises (Ott: pgs. 1-2, par. [0008]).

	The combination of Kramer in view of Ott does not expressly teach applying internal test algorithms, and mark each test result with a time stamp.

	However Law, in an analogous art of testing in a control system (pg. 1, par. [0001]), teaches the missing limitation of applying test routines and test algorithms (pg. 6, par. [0050]-[0052]; i.e. a test application comprising of routines and algorithms using in testing), and 
mark each test result with a time stamp (pg. 5, par. [0040]; i.e. “Each test may include data fields corresponding to a test complement time (e.g. a date, month, year hours, minutes, and/or seconds) …”) for the purpose of organizing individual tests (pg. 5, par. [0040]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kramer in view of Ott to include addition of the limitation of applying test routines and test algorithms, and mark each test result with a time stamp to provide increased productivity per the verification of process control routines (Law: pgs. 1, par. [0004] and pg. 5, par. [0040]).

The combination of Kramer in view of Ott in further view of Law does not expressly teach applying internal test algorithms.  However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for applying internal test algorithms to reside on a field device, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  

As per claim 8, Kramer substantially teaches the Applicant’s claimed invention.  Kramer teaches the limitations of a method for a field device for process automation in an industrial environment, comprising: 
generating, using control circuitry (Fig. 1, element 14 of Fig. 1, element 1; i.e. a computing unit of a field device that is a radar fill level measuring device), a plurality of test results at different times (pgs. 3-4, par. [0049] and [0050]; i.e. recent and previous measurement of current obtained during a plurality of tests), wherein each test result includes data corresponding to the function of the field device (pg. 4, par. [0050]; i.e. current measurements of the field device); and
comparing the data of two of the test results and identifying differences (pg. 4, par. [0050]; i.e. identifying a trend by comparing a recently measured current with previously stored current measurements).  

	Not explicitly taught are using control circuitry in a form of an electrical circuit with one or more processors; 
	marking each test result with a time stamp, the generation performed using intelligent field device technology applying internal test routines and test algorithms;
generating a signal containing information about the identified differences; and outputting the signal.

However Ott, in an analogous art of self-testing devices (pg.  1, par. [0001] and pg. 3, par. [0021]), teaches the missing limitations of using control circuitry in a form of an electrical circuit with one or more processors (pg. 3, par. [0021]; i.e. “the self-testing routines are adapted to be executed on a processor within the field devices …”); 
generation performed using intelligent field device technology applying internal test routines (pg. 3, par. [0021] and Fig. 1, element 88; i.e. “… on-line, device self-testing routines 88 …”);
generating a signal containing information of results (pg. 3, par. [0023] and 5, par. [0032]; i.e. generating messages comprising of results that are transferred to other elements within a process control/safety system); and 
outputting a signal (pg. 3, par. [0023; i.e. “automatically communicate the results of the tests to other elements within the process control/safety system …”) for the purpose of performing self-testing in a field device (pg. 3, par. [0021]) and perform some functionality within the process control/safety system (pg. 3, par. [0023]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kramer to include addition of the limitations of using control circuitry in a form of an electrical circuit with one or more processors; generation performed using intelligent field device technology applying internal test routines; generating a signal containing information of results; and outputting a signal for timely monitoring or assessing an operational status of devices used to shut a process down when an unsafe condition arises (Ott: pgs. 1-2, par. [0008]).

	The combination of Kramer in view of Ott does not expressly teach marking each test result with a time stamp and the generation performed using intelligent field device technology applying internal test algorithms.

	However Law, in an analogous art of testing in a control system (pg. 1, par. [0001]), teaches the missing limitation of marking each test result with a time stamp (pg. 5, par. [0040]; i.e. “Each test may include data fields corresponding to a test complement time (e.g. a date, month, year hours, minutes, and/or seconds) …”) and
generation performed using applying test routines and test algorithms (pg. 6, par. [0050]-[0052]; i.e. a test application comprising of routines and algorithms using in testing) for the purpose of organizing individual tests (pg. 5, par. [0040]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kramer in view of Ott to include addition of the limitation of marking each test result with a time stamp and generation performed using applying test routines and test algorithms to provide increased productivity per the verification of process control routines (Law: pgs. 1, par. [0004] and pg. 5, par. [0040]).

The combination of Kramer in view of Ott in further view of Law does not expressly teach using intelligent field device technology applying internal test algorithms.  However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for an intelligent field device technology applying internal test algorithms to reside on a field device, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  

As per claim 14, Kramer substantially teaches the Applicant’s claimed invention.  Kramer teaches the limitations of a non-transitory computer readable medium having stored thereon a program element which, when executed by control circuitry of a field device, the control circuitry being in a form of an electrical circuit with one or more processors, instructs the field device to perform a method comprising: 
generating a plurality of test logs at different times (pgs. 3-4, par. [0049] and [0050]; i.e. recent and previous measurements of current obtained during a plurality of tests), wherein each test log includes data corresponding to the function of the field device (pg. 3, par. [0048] and pg. 4, par. [0050] and Fig. 1, element 1; i.e. current measurements of a field device); and 
comparing the data of two of the test logs and identifying differences (pg. 4, par. [0050]; i.e. identifying a trend by comparing a recently measured current with previously stored current measurements).  

Not explicitly taught are time stamp each test log of the plurality of test logs, the generation performed using intelligent field device technology applying internal test routines and test algorithm;
generating a signal containing information about the identified differences; and 
outputting the signal. 

However Ott, in an analogous art of self-testing devices (pg.  1, par. [0001] and pg. 3, par. [0021]), teaches the missing limitations of generation performed using intelligent field device technology applying internal test routines (pg. 3, par. [0021] and Fig. 1, element 88; i.e. “… on-line, device self-testing routines 88 …”); 
generating a signal containing information about results (pg. 3, par. [0023] and 5, par. [0032]; i.e. generating messages comprising of results that are transferred to other elements within a process control/safety system); and 
outputting a signal (pg. 3, par. [0023; i.e. “automatically communicate the results of the tests to other elements within the process control/safety system …”) for the purpose of performing self-testing in a field device (pg. 3, par. [0021]) and perform some functionality within the process control/safety system (pg. 3, par. [0023]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kramer to include addition of the limitations of generation performed using intelligent field device technology applying internal test routines; generating a signal containing information about results; and outputting a signal for timely monitoring or assessing an operational status of devices used to shut a process down when an unsafe condition arises (Ott: pgs. 1-2, par. [0008]).

	The combination of Kramer in view of Ott does not expressly teach time stamp each test log of the plurality of test logs, the generation performed using intelligent field device technology applying internal test algorithm.

	However Law, in an analogous art of testing in a control system (pg. 1, par. [0001]), teaches the missing limitation of time stamp each test log (pg. 5, par. [0040]; i.e. “Each test may include data fields corresponding to a test complement time (e.g. a date, month, year hours, minutes, and/or seconds) …”); and 
generation performed by applying test routines and test algorithms (pg. 6, par. [0050]-[0052]; i.e. a test application comprising of routines and algorithms using in testing) for the purpose of organizing individual tests (pg. 5, par. [0040]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kramer in view of Ott to include addition of the limitations of time stamp each test log to provide increased productivity per the verification of process control routines; and  
generation performed by applying test routines and test algorithms (Law: pgs. 1, par. [0004] and pg. 5, par. [0040]).

The combination of Kramer in view of Ott in further view of Law does not expressly teach using intelligent field device technology applying internal test algorithms.  However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for an intelligent field device technology applying internal test algorithms to reside on a field device, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to testing field devices.

U.S. Patent Publication No. 2007/0109143 A1 discloses a method for determining the state of a measuring field-device for process automation and process measurement technology for registering at least one process variable of a process medium, and also relates to a measuring field-device for performing such a method.

U.S. Patent Publication No. 2017/0293896 A1 discloses a device maintenance apparatus includes a device information storage storing information of a device and one or more maintenance items associated with the information of the device and an acquirer configured to acquire the information of the device.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117